Citation Nr: 1708867	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for atrial fibrillation associated with sleep apnea-hypopnea syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from June 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was before the Board in October 2013.  This case was last before the Board in November 2014, when the issues of an increased evaluation for the Veteran's atrial fibrillation associated with sleep apnea-hypopnea syndrome and entitlement to TDIU were remanded for additional development and clarification.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2015 letter, Dr. J.A.R. of the Southern California Medical Clinic stated the Veteran had been under his medical care since December 2012, and in April 2015, the Veteran's pacemaker had been upgraded to a Bi-V device.  Additionally, in the Veteran's April 2015 application for TDIU, VA-Form 21-8940, he indicated he was hospitalized for his chronic atrial fibrillation at the Sharp Chula Vista Medical Center in both January and April 2015.  

However, after a review of the claims file, the Board is unable to locate any records from the Southern California Medical Clinic or the Sharp Chula Vista Medical Center.  Additionally, there is no evidence that any attempts to obtain the treatment records from these facilities have been made.  Consequently, VA has not fulfilled its duty to assist in this case and a remand is necessary in order to attempt to obtain the identified private treatment records at this time.  On remand, VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Respecting the Veteran's TDIU claim, the TDIU claim is intertwined with the above remanded claim for atrial fibrillation, as the Veteran attributed his inability to work in part due to his heart condition.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, clarification is needed regarding the impact the Veteran's service-connected disabilities have on his ability to work.  The May 2015 VA examiner opined the Veteran's heart condition did not impact his ability to work.  In contrast, the April 2015 letter by Dr. J.A.R. of the Southern California Medical Clinic stated the Veteran had been unable to obtain and maintain gainful employment due to his atrial fibrillation since October 2010.  

However, neither the May 2015 VA examiner nor Dr. J.A.R. provided any explanation for their opinions regarding the impact the Veteran's heart condition has on his ability to work.  Additionally, the April 2015 letter by Dr. J.A.R. indicated the Veteran suffers from multiple nonservice-connected and service-connected disabilities, to include the Veteran's service-connected obstructive sleep apnea, but opined the Veteran is precluded from employment solely due to his service-connected atrial fibrillation.  Further, as discussed above, the treatment records from Dr. J.A.R. and the Southern California Medical Clinic have not yet been associated with the claims file.  Thus, on remand, an addendum opinion and adequate explanation are needed regarding the combined impact all the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the San Diego VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Attempt to obtain all pertinent records from the Sharp Chula Vista Medical Center, to include the Veteran's reported hospitalizations in January and April 2015 and from the Southern California Medical Clinic since December 2012, and associate any records with the claims file.  If any identified records from the Sharp Chula Vista Medical Center or the Southern California Medical Clinic, cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completion of the development requested above, the AOJ should obtain an addendum opinion from the May 2015 and July 2016 VA examiner regarding the current severity of the Veteran's heart condition, which addresses any records associated with the claims file since his July 2016 addendum.  The claims file must be available to and be reviewed by the examiner, to include any newly-obtained evidence as a result of the above ordered development.  

The addendum opinion should specifically describe the occupational impairment stemming from his service-connected disabilities and discuss whether the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities, particularly his service-connected atrial fibrillation and obstructive sleep apnea.  The examiner should specifically address Dr. J.A.R.'s letter which indicates several nonservice-connected and service-connected disabilities, but opines that the Veteran is precluded from employment solely due to his service-connected atrial fibrillation.  The examiner should also address any other pertinent evidence, to include past VA examinations and opinions regarding the Veteran's service-connected heart condition and obstructive sleep apnea.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of an increased evaluation for atrial fibrillation associated with sleep apnea-hypopnea syndrome and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




